Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 8, 2020

                                     No. 04-18-00006-CR

                                     Brandon Lee RICE,
                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 13170CR
                       Honorable Enrique Fernandez, Judge Presiding


                                       ORDER

       On March 31, 2020, appellant filed a document entitled “Request for Re-trial Appeals
Lawyer.” Our opinion in this appeal issued on April 25, 2018, and mandate issued in this appeal
on July 10, 2018. Accordingly, this court’s plenary power to consider any relief sought by
appellant has expired. See TEX. R. APP. P. 19.1(a) (providing that court of appeals’ plenary
power over an appeal expires sixty days after judgment). Accordingly, appellant’s motion is
DISMISSED FOR LACK OF JURISDICTION.


       It is so ORDERED on this 8th day of April, 2020.

                                                                       PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ,
                    Clerk of Court